OPINION
By THE COURT:
This is an action seeking the partition of jointly owned real estate brought by a husband against the wife. The trial court granted the relief sought.
The appellant is contending that the statute does not authorize a partition under this state of facts. This question has been passed upon by the Court of Appeals for Hamilton County in the case of Shafer v. Shafer, 30 Oh Ap 298, the syllabus of which is as follows:
“Under §§7998, 7999 and 8001 GC, evidencing a complete emancipation of the wife, in so far as separate property was concerned, except as to dower rights, the wife may bring an action in partition against the husband as to real estate owned jointly.”
Upon the authority of this case, the judgment is affirmed.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.